DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 17, 2021 has been entered.  Claims 1-6 and 8-20 are pending in the application.  Examiner notes that although Applicant specifies that claims 1, 3, 5, 6, 8, 10, 11, 13, and 15-20 are pending, the only claims which have been cancelled from the original claim set are claims 7 and 12.  Therefore, claims 1-6, 8-11, and 13-20 are being examined on the merits.  Examiner has acknowledged Applicant’s cancellation of claims 7 and 12 and addition of new claims 15-17.  The presentation of new claims 16-20 have resulted in rejection under 35 U.S.C. 112(a) of claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
The cited portions of the specification in Applicant’s remarks do not support comparison of, specifically, an updated airway flow limitation index (i.e., a modified measure of degree of flow limitation) with a limitation threshold value, as required in newly added claim 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nicolazzi et al. (2008/0097234 A1) (hereinafter – Nicolazzi).
	Re. Claims 1, 2, 6, and 11: Nicolazzi teaches an invention for determining an airway flow limitation value in a patient, the invention comprising:
a computer system that comprises one or more first physical processors programmed with first computer program instructions (Paragraph 0060: “The method of FIG. 3 may be implemented, e.g., in software and/or hardware associated with event detection device 140 of system 10 shown in FIG. 1A. In some embodiments, event detection device 140 may include specially designed computer logic, e.g., an ASIC, or a microprocessor based circuit including memory and embedded software, or may be a personal computer programmed to implement the method illustrated in FIG. 3”) which, when executed cause the computer system to:

determine an airway flow limitation index from the airway pressure information of the patient and the airway flow information of the patient (Figs. 1C, 2A, 2B, 3, each utilizing air flow and pressure information as indices for detecting respiratory events), and
wherein the airway flow limitation index comprises a measurement of a degree of flow limitation of the patient’s airways (e.g., Fig. 2A: patient air flow, i.e., an air flow limitation index, comprising a degree of flow limitation, as indicated by “<80%”; additionally, see discussion of accumulated events in the citation following); and
determine the airway flow limitation value for the patient based on the airway flow limitation index and an airway flow limitation threshold value, wherein the airway flow limitation value indicates a number of breaths of the patient that are flow limited during a given time period and wherein the airway flow limitation threshold value is greater than zero (Paragraph 0033: describing respiratory events as any breathing phenomena or flow limitation; Paragraph 0044: triggering therapy based on a single event or accumulated events and assigned weighting;” Paragraph 0045: “… each detected apnea may be assigned a value of 25, each detected hypopnea a value of 10, each detected flow limitation a value of 5, each detected snoring incident a value of 1, etc. The values for these detected events can be accumulated over a moving period of time, e.g., five minutes. If the accumulated value of the weighted events exceeds a predetermined value, e.g., 25, during any five minute time period, the ramp function may be triggered;” Paragraph 0035: triggering therapy in response to a number of detected respiratory events exceeding a predetermined threshold).
The subject matter of claim 2 is read upon by the same citations as those of claim 1.  Claims 1, 6, and 11 cover a computer system which obtains airway pressure and flow data from health monitoring devices.  Claim 2 covers health monitoring devices providing airway pressure and flow data to the computer system.  Nicolazzi teaches both the computer system and the health monitoring devices (see rejection for claim 1).  Thus, the health monitoring devices taught by Nicolazzi necessarily read upon the requirements of claim 2, such as the health monitoring devices comprising sensors programmed to obtain airway pressure information and airway flow information, as well as providing such information to the computer system.
	Re. Claims 5, 10, and 15: Nicolazzi teaches the invention according to claims 1, 6, and 11.  Nicolazzi further teaches the invention wherein the computer system is further caused to adjust a pressure of a pressure therapy applied to the patient's airway based on the airway flow limitation value (Paragraph 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi) in view of Selvaraj et al. (U.S. 2014/0200474 A1) (hereinafter – Selvaraj).
Re. Claims 3, 8, and 13: Nicolazzi teaches the invention according to claims 1, 6, and 11.  Nicolazzi does not explicitly teach continuously updating a threshold value based on the values of a plurality of patients. 
Selvaraj teaches continuously updating a threshold value based on the values of a plurality of patients (Paragraph 0038: “In another embodiment, a plurality of users that are utilizing a plurality of wireless sensor devices with embedded apnea detection algorithms have user data transmitted to a centralized database or cloud computer system to enable the various thresholds and optimal values (e.g. optimal value M.sub.Th) to be continuously updated and optimized and then transmitted back to the wireless sensor device for usage by the apnea detection event”).  Selvaraj teaches analogous art in respiratory event monitoring (Abstract).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the invention of Nicolazzi to take in data from a plurality of patients and use such data to update a threshold value as taught by Selvaraj, the motivation being that updating a value based on a larger population of patients allows for optimization of therapy (Paragraph 0038), as well as generalizability of the therapy of the device.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi) in view of Jourdain et al. (U.S. 2011/0196251 A1) (hereinafter – Jourdain).
Re. Claims 4, 9, and 14: Nicolazzi teaches the invention according to claims 1, 6, and 11.  Nicolazzi does not explicitly teach the invention wherein the computer system is configured to cause the airway flow limitation value to be displayed.
Jourdain teaches an invention which determines a parameter, leak factor K, based on pressure and flow values of the patient, and further teaches displaying such a value (Paragraph 0059; fig. 2, display 59).  Jourdain teaches analogous art in the technology of airflow data analysis (Abstract).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the invention of Nicolazzi to include displaying the airway flow limitation value, the motivation being that displaying such a value allows for the user to track how the value is changing while using the device (Paragraph 0059).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi) in view of Mahadevan Jr. et al. (U.S. 2015/0320955 A1) (hereinafter – Mahadevan).
Re. Claim 16: Nicolazzi teaches the invention according to claim 1.  Nicolazzi does not teach the invention wherein:
the airway pressure information of the patient and the airway flow information of the patient are used to determine a respiratory system reactance during inspiration and a respiratory system reactance during expiration, 
the airway flow limitation index is determined based on the respiratory system reactance during inspiration and the respiratory system reactance during expiration.
Mahadevan teaches the invention wherein:
the airway pressure information of the patient and the airway flow information of the patient are used to determine a respiratory system reactance during inspiration and a respiratory system reactance during expiration (Paragraph 0043: “Expiratory pressure module 58 may be configured to determine algorithm inputs based on lung resistance and/or reactance information. Lung resistance and/or reactance information may comprise information that describes the resistance of the airway of subject 12 to airflow during inspiration and/or expiration”); and
the airway flow limitation index is determined based on the respiratory system reactance during inspiration and the respiratory system reactance during expiration (Paragraph 0043: expiratory pressure module 58 uses the aforementioned information to form algorithm inputs, i.e., indices).  Mahadevan teaches analogous art in the technology of respiratory event monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nicolazzi to include inspiratory and expiratory resistance in the determination of an airway flow limitation index, the motivation being that accounting for the lung resistance/reactance responsive to the pressure generated by the device allows for the device to reduce the risk of hyperinflation during the expiratory phase (Paragraph 0006), and to more adaptively deliver therapy relative to the response of the user (Paragraph 0041).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi) in view of Rahahim et al. (U.S. 2010/0328075 A1) (hereinafter – Rahahim).
Re. Claim 17: Nicolazzi teaches the invention according to claim 1.  The invention of Nicolazzi teaches an event accumulator 170 which assigns weights to respiratory events, dependent on the type/severity of the event (Paragraphs 0044, 0052).  Therefore, the invention of Nicolazzi is capable of assigning a value to a single event based on type.  For instance, the invention of Nicolazzi is not precluded from identifying only the presence of a certain type of respiratory event (necessarily requiring a threshold for flow and pressure parameters in order to be identified), and assigning the presence of the identified respiratory event a value of 1, whereas other values for breathing are assigned a value of 0.  Nicolazzi further teaches at least the storage of these detected events over a period of time (Fig. 1C, accumulator recording cumulative events 200).  Thus, the primary difference between Nicolazzi and the limitations of claim 17 is the explicit recitation of storing such binary data as bits in a bitmask. 
	Rahahim teaches causing a bit in a bitmask to be stored as a first value in response to determining that an airway flow index is greater than or equal to some threshold value (Fig. 16B: steps 151, 152, setting least significant bit (LSB) to a value of 0 if characteristic breathing pattern value (CBPV) is greater than inspiration register (INRG) plus hysteresis value (delta), i.e., a threshold value).  Rahahim also teaches causing the bit in the bitmask to be stored as a second value in response to determining that the airway flow limitation index is less than the airway flow limitation threshold value (Fig. 16B: steps 181, 182, setting LSB to a value of 1 if CBVP is less than INRG minus delta), Rahahim also teaches an airway flow value is further determined based on: a number of bits in the bitmask having the first value and a predetermined number(Paragraph 0186: retained bits are compared with previous bits stored in data register to determine if subject is exhibiting a regular breathing pattern, wherein identical bits, i.e., a predetermined number, indicate abnormal breathing).  Thus, in the combination of the data storage technique utilized by Rahahim and the airway flow limitation values taught by Nicolazzi, the combination reads on the requirements of claim 17.
It would have been obvious to one having skill in the art before the effective filing date to have modified Nicolazzi to have included storing values in bits in a bitmask, the motivation being that recording such bit data in a predetermined amount of time (such as in the moving windows also taught by Nicolazzi), a comparison can be made of the current bits with stored bits to determine whether the subject is exhibiting a regular breathing pattern – that is, in the combination of Nicolazzi in view of Rahahim, a number of airway flow limitation values as taught by Nicolazzi can be stored and compared to an arbitrary threshold value as taught by Rahahim (Fig. 16B: steps 176, 146) to determine the extent of abnormal breathing.
	Re. claim 19: Nicolazzi in view of Rahahim teach the invention according to claim 17.  The limitations of claim 19 read upon receiving a new value in a moving window embodied in a bitmask, which Nicolazzi and Rahahim teach in combination.  Nicolazzi teaches obtaining from the one or more health monitoring devices, additional airway pressure information of the patient and additional airway flow information of the patient (Fig. 1C: moving window, an additional data point is collected).   Rahahim (in view of Nicolazzi) teaches storing an updated airway flow limitation index in the least significant bit, i.e., a subsequent bit, dependent upon a binary comparison via bit-shifting (Paragraph 0186; Fig. 16B).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi) in view of Rahahim et al. (U.S. 2010/0328075 A1) (hereinafter – Rahahim) in further view of Bjorndal et al. (U.S. 2004/0187869 A1) (hereinafter – Bjorndal).
Re. Claim 18: Nicolazzi in view of Rahahim teach the invention according to claim 17.  Nicolazzi teaches a determination of whether a number of breaths are flow-limited in a given time period, and whether that is less than a predetermined number (Fig. 1C: see threshold of events accumulator).  In combination with the bit storage technique taught by Rahahim, this operation is necessarily performed/stored based on the number of bits.  Nicolazzi in view of Rahahim do not explicitly teach the invention wherein a first value is displayed when the number of flow-limited breaths are below a predetermined number and a second value is displayed when the number of flow-limited breaths exceed a predetermined number.
Bjorn teaches an invention, wherein, in a first case where inhalation rapidity and inhalation flow rate (either or both can be considered airway flow limitation values) are below a threshold value, the lower value is displayed (Paragraph 0021).  Bjorn, in the same citation, also teaches a second case, where inhalation rapidity and inhalation flow rate are at least as high as a threshold value (indicating an implied lower threshold that is surpassed), then the average value of both inhalation rapidity and inhalation flow rate are displayed.  Bjorndal teaches analogous art in the technology of analyzing respiratory flow rate (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nicolazzi in view of Rahahim to have included displaying values when certain thresholds are exceeded, the motivation being that doing so provides an indication to the user regarding the current status of airway flow limitation values, which is used as an indication of successful/unsuccessful inhalation in the invention of Bjorndal (Paragraph 0021).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi) in view of Martin et al. (U.S. 2010/0108066 A1) (hereinafter – Martin).
Re. Claim 20: Nicolazzi teaches the invention according to claim 5.
Nicolazzi also teaches the invention wherein the pressure of the pressure therapy being adjusted comprises: 
determining a current airway flow limitation value, wherein a current pressure of the pressure therapy is based on the current airway flow limitation value (Paragraph 0033: pressure ramp functions delivered in response to a detected respiratory event necessarily based on a flow limitation value, see rejection of claim 1);
causing the pressure of the pressure therapy to be increased from the current pressure to an increased pressure in response to determining that the airway flow limitation value is greater than the current airway flow limitation value (Fig. 1C, described in Paragraph 0033: “For example… controller 160 may control gas delivery apparatus 150 to increase (e.g., ramp up) the pressure of gas delivered from a first pressure level to a second pressure level in response to signals received from event detection device 140 indicating one or more detected respiratory events (e.g., one or more apneas)”).
Nicolazzi does not teach causing the pressure of the pressure therapy to be decreased from the current pressure to a decreased pressure in response to determining that the airway flow limitation value is less than the current airway flow limitation value.
Martin teaches causing the pressure of the pressure therapy to be decreased from the current pressure to a decreased pressure in response to determining that the airway flow limitation value is less than the current airway flow limitation value (Paragraph 0014).  Martin teaches analogous art in the technology of respiratory monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nicolazzi to cause the pressure of the pressure therapy to be decreased from the current pressure to a decreased pressure in response to determining that the airway flow limitation value is less than the current airway flow limitation value as taught by Martin, the motivation being that there are reasons that favor allowing the pressure to be decreased if the breathing rate is too slow and the breath period is actually longer than the desired interim target, including increased comfort due to reduced pressure support in the case that pressure support is not needed, as well as achieving an optimal breathing rate requiring lesser pressure to support such a rate (Paragraph 0092).

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Nicolazzi does not determine an airway flow limitation value indicating a number of breaths of the patient that are flow limited in a given time period:
Nicolazzi describes a detected respiratory event as encompassing any flow limitation over the course of a single or multiple breaths and assigns a weight based on the severity of the detected event (see paragraphs 0033, 0045, and 0035 cited in the rejection of claim 1).  Once the accumulated weights surpass a predefined threshold, the controller is activated to trigger a ramp function to deliver respiration therapy.  Such an accumulation of weights provides an indication of the number of breaths which are flow limited in a given period of time, as required by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ayappa et al. (U.S. 2006/0070625 A1) (hereinafter – Ayappa) also teach similar steps which read upon (at least) the limitations of claim 17.  Ayappa teaches determining a count and other indexes of respiratory events, including a percentage of abnormal breaths, total number of events in general and by type (similarly to Nicolazzi).  A comparison to a predetermined value is performed when the count or index surpasses beyond a preset absolute or relative value (Paragraph 0033).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791